Citation Nr: 1109056	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2007 by the VARO in St. Petersburg, Florida, denying the Veteran's claims for service connection for postoperative residuals of prostate cancer and bilateral hearing loss.  Further processing of this appeal was thereafter undertaken by the RO in Houston, Texas.  

Notice is taken that the Veteran previously requested a hearing before the Board, sitting at the RO.  That hearing was scheduled to occur in January 2011, and despite advance notice in writing to his address of record as to the date, time, and location of his hearing, he failed to report for the scheduled proceeding.  No other request for a hearing remains pending.  

Notice is taken that additional evidence, primarily reports of VA medical examinations by fee-basis physicians for unrelated disabilities, was made a part of the record since entry of the statement of the case.  As such evidence has no direct bearing on the matters herein at issue, return of the case to the RO for consideration of that evidence is deemed unnecessary.  

The issue of the Veteran's entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Prostate cancer is not shown in service or for years following the Veteran's discharge from service and competent evidence fails to link his prostate cancer to service or any event thereof, including claimed inservice exposure to environmental hazards.  



CONCLUSION OF LAW

Residuals of prostate cancer were not incurred in or aggravated by service, nor may they be presumed to have been incurred therein or the result of undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of RO letters, dated in May 2007 and June 2009, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was provided to the Veteran prior to the initial adjudicatory action by the RO in August 2007, in accord with Pelegrini.  In the absence of any viable allegation a failure either as to the substance or timing of the notice provided, or a showing thereof, the Board concludes that compliance with its notice obligations under the VCAA has been achieved.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has not been provided a VA medical examination in connection with his claim for service connection for prostate cancer and its residuals and none is otherwise indicated.  This is so because there is no showing of any prostate abnormality inservice or for years following the Veteran's retirement to service, nor is the Veteran's prostate cancer, first demonstrated more than 10 years after service, shown to be the result of inservice herbicide or environmental hazard exposure or an undiagnosed illness.  In the absence of competent evidence of a nexus between his prostate cancer and military service, a VA medical examination is not in order.  On that basis, further development action relative to the disability herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has substantially satisfied its duty to assist under the governing law and regulations.  

Analysis of the Merits

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran does not allege that he served in combat, nor is it otherwise shown that he engaged in combat with the enemy.  Notice is taken, too, that 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

Effective February 24, 2011, VA amended 38 C.F.R. § 3.307, to extend a presumption of herbicide exposure to certain veterans who served in Korea from April 1, 1968, to August 31, 1971.  See 76 Fed. Reg. 4245 (Jan. 25, 2011).  Here, the Veteran served in Korea from June 1979 to November 1979, and as that service was rendered outside of the time frame for a presumption of herbicide exposure to be raised, the referenced regulatory change is not for application in this case.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  By regulation made effective August 31, 2010, certain additional diseases were added to the aforementioned list, to include all B cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) (specific applicability in Agent Orange cases).  Thus, presumption is not the sole method for showing causation.

Service connection may also be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

Persian Gulf veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) ; 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(a)(7)(i-iii)).

The Veteran alleges that he was diagnosed with prostate cancer in or about 2005 and that such cancer is related to his inservice exposure to environmental hazards, the nature of which he does not specify.  He avers that the basis of his claim is not inservice herbicide exposure or undiagnosed illness contracted in Southwest Asia and yet, in his notice of disagreement that his prostate cancer was Gulf War-related, based on his service in Kuwait.  He recalls that at the time of his retirement medical examination he was told that there was slight swelling of his prostate and he was advised that it would be noted so on the examination report.  

The record reflects that the Veteran had overseas deployment while on active duty, but that such deployment was only to Korea (June to November 1979), Panama, and Hawaii.  While not shown by service department records, the Veteran presents his passport, issued in January 1993, including a visa issued by Kuwait for January 1993 for entry thereto.  To that extent, military service in Southwest Asia is acknowledged by the Board.  Military records denote his principal inservice duties were that of a vehicle mechanic, automotive inspector, maintenance supervisor, motor and platoon sergeant, and technical inspector.  

Service examination and treatment records are wholly negative for complaints, findings, or diagnoses involving prostate cancer, to include as due to environmental hazards.  He was treated in service for balantitis, penile chancroid, and secondary syphilis, in addition, to tinea cruris, but no indication of any prostate abnormality is indicated.  Contrary to the Veteran's allegation, digital rectal examination in January 1993, and in March 1994 at the time of his retirement medical examination, showed his prostate to be within normal limits.  There is no showing of prostate cancer within the one-year period following service separation in June 1994 or until December 2005 when findings from a needle biopsy of the prostate led to a diagnosis of adenocarcinoma of the prostate.  Surgical treatment followed in September 2006, following which radiation therapy was required.  

The Veteran is not presumed to have been exposed to toxic herbicides in service and there is no showing of the Veteran's exposure to environmental hazards or herbicides in service, although based on the passport evidence of his entry into Kuwait in early 1993, his exposure to oil-burning fires and possibly other contaminants is conceded.  But, it is only the Veteran that links his inservice exposure to environmental hazards to the onset of his prostate cancer ten or more years after service.  While the Veteran is certainly competent to state what comes to him through his senses, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), he is not shown to have the requisite medical background as to render competent his opinions as to medical etiology.  He alleges inservice prostate swelling; however, none is objectively shown on clinical examinations in 1993 and 1994, thus providing no corroboration of his complaints of prostate swelling at service discharge.  There is also no history acknowledged by him of prostate-related complaints in the years immediately following his retirement from service.  In addition, there is absent from the record competent evidence indicating that any exposure to toxic or environmental hazards led to the Veteran's prostate cancer postservice.  Also lacking is competent evidence that the Veteran's prostate cancer otherwise bears a nexus to his military service or any event thereof, including herbicide or environmental hazard exposure.  Prostate cancer is a known clinical entity and, as such, there is no basis in fact or law for a claim for service connection of undiagnosed illness due to military service in Southwest Asia.  

In light of the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of prostate cancer.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of prostate cancer is denied.  


REMAND

The Veteran alleges that he has hearing loss in each of his ears that originated in service.  He points to inservice incidents of head trauma, including a 1985 jeep accident and a beating in 1982, which he contends led to a further deterioration of his auditory acuity caused by inservice exposure to excessive noise levels in conjunction with his work as vehicle mechanic.  Service treatment records identify the reported incidents of head trauma and audiograms which at times indicated some evidence of hearing loss and on at least one occasion entry of a physical profile of H-2, indicating less than normal hearing, but without a showing of hearing loss for VA purposes, i.e., meeting the requirements of 38 C.F.R. § 3.385 (2010).  In light of the foregoing, and inasmuch as the Veteran has not to date been afforded a VA audiology examination, remand to undertake development actions necessary to comply with the VA's duty-to-assist obligation is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an audiological examination in order to determine (a) if he has a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385 and (b) if so, the etiology of his hearing loss.  Provide the Veteran's claims folder to the examiner for his/her review and the examination report should reflect whether the claims folder was made available and reviewed.  Such examination should entail a pertinent medical history, clinical examination, and all indicated diagnostic studies.  

The examining VA audiologist is also asked to respond to the following, providing where appropriate a medical opinion:

(a)  Does the Veteran have hearing loss of either ear for VA purposes, i.e., meeting the criteria of 38 C.F.R. § 3.385?

(b)  If so, is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss of either ear had its onset during active service or is otherwise related to his period of active service or any incident thereof, inclusive of acoustic or head trauma?

The clinician is requested to use less likely, as likely or more likely in his/her responses.

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship or onset date; less likely weighs against the claim.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2.  When the development requested has been completed, the case should again be reviewed by the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


